Citation Nr: 0530122	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1957 to June 1959.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 2003, a 
Travel Board hearing was held before the undersigned; a 
transcript of that hearing is of record.  In June 2004, the 
Board remanded the claim for further development. 


FINDINGS OF FACT

A bilateral knee disorder was not manifested in service; 
arthritis of the knees was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that any current bilateral knee disorder is 
related to the veteran's service or to an injury therein.  


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
December 2000 correspondence (prior to the rating decision 
appealed), in an October 2002 statement of the case (SOC), in 
June 2004 correspondence (per the June 2004 Board remand), 
and in a July 2005 supplemental statement of the case (SSOC).  
He was notified (in December 2000 correspondence, in the 
August 2002 decision, in the SOC, in June 2004 
correspondence, and in the SSOC) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  

The June 2004 correspondence and the SSOC advised the veteran 
of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claim.  The August 2002 rating decision, the 
SOC, and the SSOC informed him of what the evidence showed 
and why the claim was denied.  He was advised by June 2004 
correspondence and the SSOC that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The June 2004 
correspondence, as well as the SSOC advised him of what the 
evidence must show to establish entitlement to service 
connection (for a bilateral knee disorder), and those 
documents advised him of what information or evidence VA 
needed from him.  The June 2004 correspondence, specifically 
asked him to complete and sign releases for all private 
medical records that would support his claim, or to submit 
the records himself.  The SSOC expressly advised him to 
"provide any evidence in the claimant's possession that 
pertains to the claim."  Everything submitted to date has 
been accepted for the record and considered

Regarding the duty to assist, the record includes service 
medical records (SMRs), VA and private treatment records, and 
VA examination reports.  VA has obtained all available 
pertinent records identified.  Evidentiary development is 
complete.  VA's duty to assist is satisfied.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

In a pre-enlistment report of the veteran's medical history, 
occasional leg cramps were noted.  On clinical evaluation, 
the lower extremities were marked as abnormal due to the 
occasional leg cramps.  SMRs reflect that on at least 3 
separate occasions in May 1958, the veteran complained of 
pain in both knees after walking, marching, or standing.  He 
was referred for x-rays (the results of which are not in his 
claims file).  Physical examination was normal, and it was 
noted that there was absolutely no evidence of organic knee 
pathology.  In July 1958, he fell and was treated for 
tenderness on the anterior ridge of the tibial plateau.  A 
left knee contusion was diagnosed.  In September 1958, he was 
treated for pain behind the right calf and knee.  On April 
1959 service separation examination, the veteran provided a 
medical history of swollen or painful joints, leg cramps, and 
tricked or locked knee.  On clinical evaluation, the lower 
extremities were normal.  

Postservice medical records from Dr. F.M. reflect that in 
July 1998 the veteran was wearing a knee brace.  Fayetteville 
VA Medical Center (VAMC) records first document complaints of 
bilateral knee pain in September 1999, when the assessment 
was degenerative joint disease (DJD) versus bursitis.  It was 
planned that the knees would be x-rayed; however, it is not 
clear whether x-rays were actually taken.  

In a June 2000 statement, the veteran's mother indicated that 
when her son came out of the Army he had a lot of problems 
with his knees and legs.  
In April 2002, an examiner at the Salisbury VAMC reviewed the 
veteran's medical records, noted the veteran's knee 
complaints in service and opined, "the veteran's current day 
knee problem is a result of his service-connected knee 
problem."  The RO asked the VAMC to provide a more specific 
medical opinion.  In July 2002, an examiner at the VAMC 
opined, "[b]ased on the review of the record only and based 
on his medical probability it is more likely than not that 
his mild degenerative joint disease in his knees is not 
related to his service connected problems."  

In a September 2002 letter, Dr. F.M. indicated that he 
"reviewed military records from the [veteran] that clearly 
documented a problem with his knees while on active duty" 
and "this condition has progressed since his initial 
problems in the military."  In an undated treatment report 
from Dr. F.M., it was noted that the veteran's knee problem 
began in service.   

On April 2005 VA examination, the veteran did not report any 
specific injury to his knees, only that he had knee pain when 
he ran in the military.  The diagnosis was bilateral knees 
DJD.  The examiner opined, "it is not at least as likely as 
not that the knee disabilities are related to veteran's 
active military service."  The examiner explained that while 
the veteran had complaints of his knees/leg cramps when he 
ran in the military, there were many subsequent physician 
visits over many years both in and out of the military when 
knee problems were not mentioned, and that the veteran has 
bilateral DJD which can come with age.  The examiner provided 
a supporting medical citation, i.e., Current Medical 
Diagnosis and Treatment 2004 (Tierney, McPhee, and Papdakis), 
p. 779: "90% of all people will have radiographic features 
of osteoarthritis (or DJD) in weight bearing joints by age 
40, and symptomatic disease increases with age."  

III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as bilateral knee DJD is diagnosed (and X-ray 
confirmed).  Next, there must be evidence of disease or 
injury in-service.  The veteran's SMRs show occasional leg 
cramping that was noted on June 1957 pre-enlistment 
examination, and that complaints of pain in both knees after 
walking, marching, standing, or falling were treated in 1958.  
No chronic bilateral knee disorder was identified at the 
time.  Although his April 1959 separation examination noted a 
medical history (provided by the veteran) of a "trick" or 
locked knee, on clinical evaluation his lower extremities 
were noted to be within normal limits, and no medical 
findings of any clinical significance regarding a bilateral 
knee condition were reported.  Consequently, it is not shown 
that a chronic bilateral knee disorder began in service, and 
has persisted since.  There is no competent evidence that DJD 
(arthritis) of the knees was manifested to a compensable 
degree in the first postservice year; the earliest 
documentation of knee arthritis is in September 1999 
Fayetteville VAMC treatment records.  Hence, service 
connection for arthritis of the knees on presumptive basis 
(under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is not warranted.  
 
To establish service connection for a bilateral knee disorder 
in these circumstances, there must be competent (medical) 
evidence of a nexus between the current disability and the 
complaints noted in service.  There is conflicting medical 
evidence as to whether the veteran's current knee disability 
is related to his knee complaints in service.  In 2002, a VA 
examiner opined, "the veteran's current day knee problem is 
a result of his service-connected knee problem."  The RO 
sought clarification of the basis for that opinion, and 
another VA examiner opined, "[b]ased on the review of the 
record only and based on his medical probability it is more 
likely than not that his mild degenerative joint disease in 
his knees is not related to his service connected problems."  
In 2002, also, a private physician indicated that he 
"reviewed military records from the [veteran] that clearly 
documented a problem with his knees while on active duty" 
and "this condition has progressed since his initial 
problems in the military."  As the private physician did not 
explain the rationale for the opinion, the Board remanded the 
claim in June 2004 for further development, to include a 
medical opinion resolving the conflicting medical evidence.  
Private medical records submitted after the June 2004 remand 
do not suggest a nexus between the current bilateral knee 
disability and service.  On April 2005 VA examination, the 
examiner opined that "it is not at least as likely as not 
that the knee disabilities are related to veteran's active 
military service."  The examiner explained that although the 
veteran had knee complaints in service, there were many 
subsequent medical records, both in service and postservice, 
when no complaints of knee problems were reported.  The 
examiner indicated that the veteran had DJD, which can come 
with age, and provided a citation to support the opinion.  
Upon close review of all opinions in light of the evidentiary 
record, the Board finds that the April 2005 VA examiner's 
opinion must be given the greater probative weight because it 
was based on a review of the entire record, it is accompanied 
by an explanation of the rationale, and it cites supporting 
medical text.  That opinion is essentially to the effect that 
there is no nexus exists between the veteran's current 
bilateral knee disability and his service.  In contrast, 
medical opinions to the contrary do not have as complete an 
explanation of the rationale, nor citations to supporting 
texts.    

Because the veteran and his mother are laypersons, they are 
not competent to establish by their own opinion that any 
current bilateral knee disorder is etiologically related to 
an event or injury in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and it must be denied.  


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


